DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the following communications: the Application filed October 5, 2020.
	Claims 1-20 are pending.  Claims 1 and 9 are independent.
Information Disclosure Statement
	Acknowledgment is made of applicant’s Information Disclosure Statement (IDS) filed on June 25, 2021.  These IDS have been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 and 5-10 of U.S. Patent No. 11,189,326. Although the claims at issue are not identical, they are not patentably distinct from each other because: application claims 1-8 are anticipated by 11,189,326 claims 1, 3 and 5-10.  Claim 1 directly corresponds to 11,189,326 claim 1.  Claim 2-3 are anticipated by .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi (U.S. 2021/0391026).
	Regarding independent claim 1, Choi discloses a method of cache programming (see page 1, par. 0006) of a NAND flash memory (see page 2, par. 0039), wherein the NAND flash memory comprises a first set of data latches (Fig. 12: 1231-1235) in a plurality of page buffers (Fig. 2: 123) and a plurality of memory cells (Fig. 4: MCs) in a memory page (Fig. 4: PG), the method comprising:
	programming the plurality of memory cells to a first group of logic states according to n logic pages of programming data (see page 11, par. 0166, see also Fig. 15: step S1501), wherein
n logic states (Fig. 7);
	the plurality of page buffers comprises n set of data latches configured to store the n logic pages of programming data (The plurality of page buffer 123 shown in Fig. 2, each comprises the plurality of data latches 1231-1235 shown in Fig. 12, see also page 9, par. 0138); and
	each of the plurality of memory cells is coupled to at least one of the plurality of page buffers (Fig. 2: each of the plurality of memory cells are coupled to the plurality of page buffers 123 through the bit lines BLs); and
	verifying the first group of logic states in the plurality of memory cells (Step S1501 of Fig. 15 perform program operation on memory cells having the program states P1 to P5 as target program states, and it is determined whether a program operation for a program state passes or fails, see page 11, par. 0166);
	discarding a first logic page of first programming data from the first set of data latches when the first group of logic states are confirmed (Fig. 15: step S1511; “data may be moved between the plurality of latches in the page buffer, see also page 12, par. 0171); and
	uploading a second logic page of second programming data to a set of cache latches in the plurality of page buffers (program operation to be performed on memory cells having the seventh program state P7 as the target program state, see page 12, par. 0171).
	Regarding claim 2, Choi discloses transferring inhibit information from the set of cache latches to the first set of data latches after the discarding of the first logic page (see page 9, par. 0134-0136); and
(see page 9, par. 0134-0136).
	Regarding claim 3, Choi discloses after discarding the first logic page, programming the plurality of memory cells to a second group of logic states according to remaining logic pages of the first programming data (see for example Fig. 16: when the program operation of P1-P4 passes, a reset operation of deleting the data stored in the fifth latch and may input data to be stored in the next page to the fifth latch, then steps S1621 and S1630 are performed).
	Regarding claim 4, Choi discloses verifying each of the 2n logic states of the plurality of memory cells by using a plurality of read reference voltages, each read reference voltage comprising a magnitude between threshold voltages of two adjacent logic states (see Fig. 7 and page 7, par. 0113).
	Regarding claim 5, Choi discloses programming the plurality of memory cells from a first logic state to an nth logic state with threshold voltages in an ascending order (see Fig. 7).
	Regarding claim 6, Choi discloses recovering the first logic page of the first programming data when a programming failure occurs (when the program operation failed, the program loop is repeated by increasing the program voltage until the program passed, see pages 11-12, par. 0166 and also par. 0169).
	Regarding claim 7, Choi discloses reading the plurality of memory cells by using a first read reference voltage, wherein the first read reference voltage separates the 2n logic states into two distinguishable groups (Fig. 7 shows read reference voltages, for example: Vpvf2 and Vvf2 separates the memory cells between states P1 and P2).
Regarding claim 8, Choi discloses constructing binary codes for the first logic page based on remaining logic pages and the two distinguishable groups (triple level cell (TLC), see page 4-5, par. 0073; LSB, CSB and MSB, see also page 9, par. 0142).
	Regarding independent claim 9, Choi discloses a method of cache programming (see page 1, par. 0006) of a NAND flash memory (see page 2, par. 0039) in a triple-level-cell (TLC) mode (triple level cell (TLC), see page 4-5, par. 0073), wherein the NAND flash memory comprises a first set of data latches (Fig. 12: 1231-1235) in a plurality of page buffers (Fig. 2: 123) and a plurality of memory cells (Fig. 4: MCs) in a memory page (Fig. 4: PG), the method comprising:
	verifying a first group of logic states in the plurality of memory cells (Step S1501 of Fig. 15 perform program operation on memory cells having the program states P1 to P5 as target program states, and it is determined whether a program operation for a program state passes or fails, see page 11, par. 0166);
	discarding a lower page of a first programming data from the first set of data latches after the first group of logic states are programmed and verified (Fig. 15: step S1511; “data may be moved between the plurality of latches in the page buffer, see also page 12, par. 0171), wherein
	each of the plurality of memory cells comprises 8 logic states, the 8 logic states comprising an erased state and ith logic states (Fig. 7), wherein
	i=1 to 7 (Fig. 7); and
	threshold voltage of the 8 logic states are in an ascending order (see Fig. 7);
(Fig. 2: each of the plurality of memory cells are coupled to the plurality of page buffers 123 through the bit lines BLs); and
	the plurality of page buffers (Fig. 2: 123) comprises the first set of data latches (Fig. 12: 1231-1232), a second set of data latches (Fig. 12: 1232-1233) and a third set of data latches (Fig. 12: 1234-1235), configured to store the lower page, a middle page and an upper page of programming data (LSB, CSB and MSB, see also page 9, par. 0142, see also Fig. 14), respectively; and
	uploading a lower page of second programming data to a set of cache latches in the plurality of page buffers (For example: Fig. 14 show the process of input N+1th LSB to fifth latch).
	Regarding claim 10, Choi discloses transferring inhibit information from the set of cache latches to the first set of data latches after the discarding of the lower page (see for example, Fig. 14 shows after P4 pass N+1th LSB is moved from fifth latch); and
	inhibiting the plurality of memory cells from further programming when the inhibit information comprises logic 1 (when the memory cells reach target program states, then inhibit voltage is applied, see page 9, par. 0134-0136).
	Regarding claim 11, Choi discloses prior to discarding the lower page, programming the first group of logic states for the plurality of memory cells (Fig. 14 shows that prior to storing N+1th LSB to the third latch, P1-P5 is programmed to the plurality of memory cells), wherein the first group of logic states comprises the first, second, third, fourth and the fifth logic states (Fig. 15: S1501).
Regarding claim 12, Choi discloses programming the plurality of memory cells to the sixth and seventh logic states according to the upper page of the first programming data (Fig. 16: steps S1621 and S1630).
	Regarding claim 13, Choi discloses recovering the lower page of the first programming data when a programming failure occurs (when the program operation failed, the program loop is repeated by increasing the program voltage until the program passed, see pages 11-12, par. 0166 and also par. 0169).
	Regarding claim 14, Choi discloses reading the plurality of memory cells by using a first read reference voltage (Fig. 7: Vpvf1/Vvf1), wherein the first read reference voltage comprises a magnitude between threshold voltages of the erased state and the first logic state (Fig. 7: E and P1); and
	reading the plurality of memory cells by using a second read reference voltage (Fig. 7: Vpvf5/Vpvf5), wherein the second read reference voltage comprises a magnitude between threshold voltages of the fourth logic state and the fifth logic state (Fig. 7: P4 and P5).
	Regarding claim 15, Choi discloses recovering the lower page based the readings (when the program operation failed, the program loop is repeated by increasing the program voltage until the program passed, see pages 11-12, par. 0166 and also par. 0169) and a predetermined mapping scheme (LSB, CSB and MSB, see also page 9, par. 0142, see also Fig. 14).
	Regarding claim 16, Choi discloses programming the plurality of memory cells to the sixth logic state (see page 11, par. 0167);
(see page 11, par. 0168); and
	discarding the middle page of the first programming data from the second set of data latches in the plurality of page buffers when the sixth logic state is configured (see page 12, par. 0171).
	Regarding claim 17, Choi discloses transferring the lower page of the second programming data from the set of cache latches to the second set of data latches after the discarding the middle page of the first programming data (see page 11, par. 0163), and
	uploading a middle page of the second programming data to the set of cache latches (see page 11, par. 0163).
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 18, there is no teaching or suggestion in the prior art of record to provide the recited steps of discarding 3rd- bit-line information from a set of control latches in the plurality of page buffers after discarding the middle page; and uploading an upper page of the second programming data to the set of control latches.
With respect to claim 19, there is no teaching or suggestion in the prior art of record to provide the recited steps of discarding 3rd- bit-line information from a set of 
	With respect to claim 20, there is no teaching or suggestion in the prior art of record to provide the recited steps of programming the plurality of memory cells to the seventh logic state, verifying the seventh logic states in the plurality of memory cells, discarding the upper page of the first programming data from the third set of data latches in the plurality of page buffers when the seventh logic state is configured, and uploading an upper page of the second programming data to the third set of data latches.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFREDO BERMUDEZ LOZADA whose telephone number is (571)272-0877. The examiner can normally be reached 7:00AM-3:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alfredo Bermudez Lozada/Primary Examiner, Art Unit 2825